OFFICEOFTHEAfTORNEY              GENERALOFTW




Eoao~bleTtuaBeay
Qeuaty.Attorlle7
Potter couatp
&~inU.lo,Tsxa.s
Dear ?3lr:                Atteatloaa Xr. fS.X. JorQaa
                          OplaloaHo. W404l
                          Ret t tbm ocuuatp olork autharfaad
                              to aoo6pt for illlagaad moon3
                              a am   withoutrwenua atamp
                                    attache@ ~JVIW the rapt-88ot
                                    rtmtht ~;
         Your   httu   roqls8tlag      the oplason of thle dqmrt-
naarton the abo+e atatodquertloamea           a8 rollotar




          The deed is la Iiou of l dead ?reYlourly
     axecui%Q,aaQ to whioh there ma8 attarb*dl    IL 6.
     Beveauiastanpa la the propor amouat,$ll.CO
     and iBisate
               starapela the propu amouat,ClO,8Oi
     thr origlaalde.4 w&e glaoedta ~~wOW with
     oliaof ow looa banka, but t&o?@ rtae 6rras
     hae bsan lost or misplaosd. The Orson ofSSr-
     i&; the deed withoutiltaor;~e
                                 1s wil.li&J   ?.Gz&so
     EfSidaTit
    <.         tc theaa Saeta.
          *zt IS our oylafonwlrt the l.cuu.zua%%  or
     P.rticleKC78 pticluds~~ bhq alrrk from acoept-
     lpi this dead trrwlt, ',.4nbmmh irstnunent
     ellallL8 iilSd or rooorded..*until.  thursha0
     been affix& to suoh instrument  #tamps in ao-
     aordanorwtth the pro~is~I.orUof tB&8 P@@tion
     ....)*however,the opintoaof yau OSSLOO        is
     r6spotfullr requsattuI oa thi8 point. we
     bs3iwe that to hold othentlaeworrldbe oon-
     trary to the letter of the law, et loart,
     aad would open the door to fraud la puny
     oama emd sst a Aanmroue prooeAent.w
             We think that uador the texma or Artio& 7047a,
Vwaon'~‘AaaotatbACivil 3tatubs. the oonaludoartcltedin
your lottw relativeto the abwe mentionadquestionin        ,
oorroot . Article 7047a, eupla, rpboiri0tily prorldest
                    no euch lamtrument   8hnU   be
     tllad or”h~o&A     . . wtll there ha0
     buoa afSixeAto rdh instrumentstampa in
     aooar&zmo with the provtrlon8of thlr #MO-
     tion: i . ,*
            Tbdro ire outaln omrpttfoa#met out la the above
mentlclnod
         statute, hwever, WI do not think that the abova
nmntloluQdeed, u&u the l%ot@#tit&l,001~08   wltbln the
UO~DtiOtXll
          sat forth %.athe 88atUtU~
             Theretore,we rsspeot&‘na8wu    the above stetod
 quartionin the aogativs. (hlao8~ the oar0 of City or
.Abllaciv* Fryaat,143 8. W. (&I) df&)
      :




                              /